DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (2006/0056318).
As to claim 1, Jung discloses a performance information visualization apparatus comprising: 
a memory configured to stores, as node information, information that indicates a connection relationship of a node, and information that indicates a generation in which the node is added to an information processing system and a generation in which the node is deleted from the information processing system (¶0042); and 
a processor configured to that synthesizes configuration information by, when an event occurrence node where an event has occurred does not exist in configuration information of a specific generation associated with a time when the event has occurred and the event occurrence node is added to the configuration information, adding a node and connection between nodes including a connection relationship of the event occurrence node, based on the node information (¶0039).

As to claim 2, Jung discloses the performance information visualization apparatus according to claim 1, wherein the processor acquires configuration information of the information processing system, creates the node information, and stores the node information in the memory (¶0040).

As to claim 3, Jung discloses the performance information visualization apparatus according to claim 1, wherein the processor synthesizes the configuration information by adding the node and the connection until all connection destinations of an added nodes are included in the configuration information (¶0037 & ¶0043).

As to claim 4, Jung discloses the performance information visualization apparatus according to claim 3, wherein the processor is further configured to: determine, based on the connection relationship, whether or not each connection node connected to the event occurrence node is included in the configuration information of the specific generation, and repeat, for a connection node that is not included in the configuration information of the specific generation, processing of searching for a new connection node by replacing the connection node with the event occurrence node until the new connection node is included in the configuration information of the specific generation (¶0039).

As to claim 5, Jung discloses the performance information visualization apparatus according to claim 2, wherein the processor performs, for all two adjacent generations, processing of extracting a node included in a difference between two adjacent generations and storing the node in the memory (¶0043-¶0044).

As to claim 6, Jung discloses a performance information visualization method comprising: 
storing, as node information, information that indicates a connection relationship of a node, and information that indicates a generation in which the node is added to an information processing system and a generation in which the node is deleted from the information processing system (¶0042); and 
synthesizing configuration information by, when an event occurrence node where an event has occurred does not exist in configuration information of a specific generation associated with a time when the event has occurred and the event occurrence node is added to the configuration information, adding a node and connection between nodes including a connection relationship of the event occurrence node, based on the node information (¶0039).

As to claim 7, Jung discloses a non-transitory computer-readable storage medium storing a program that causes a processor included in a performance information visualization apparatus to execute a process, the process comprising: 
storing, as node information, information that indicates a connection relationship of a node, and information that indicates a generation in which the node is added to an information processing system and a generation in which the node is deleted from the information processing system (¶0042); and 
synthesizing configuration information by, when an event occurrence node where an event has occurred does not exist in configuration information of a specific generation associated with a time when the event has occurred and the event occurrence node is added to the configuration information, adding a node and connection between nodes including a connection relationship of the event occurrence node, based on the node information (¶0039).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Wright (US 2007/0171716) discloses a system and method are provided for generating a plurality of environments for a diagrammatic domain coupled to a temporal domain, such that each of the environments has a plurality of nodes and links between the nodes to form a respective information structure. The system and method include storage for storing a plurality of data objects of the diagrammatic domain for use in generating the plurality of nodes and links, and rules data stored in the storage and configured for assigning each of the plurality of data objects to a one or more environments of the plurality of environments. A layout logic module is used for providing a first layout pattern for a first environment of the plurality of environments and a second layout pattern for a second environment of the plurality of environments, such that each of the layout patterns includes distinct predefined layout rules for coordinating the visual appearance and spatial distribution of the respective nodes and links with respect to a reference surface for each of the first and second environments to provide the corresponding information structures. A layout module is used for applying the first layout pattern to a first data object set assigned by the rules data from the plurality of data objects to the first environment for laying out the corresponding nodes and links and configured for applying the second layout pattern to a second data object set assigned by the rules data from the plurality of data objects to the second environment for laying out the corresponding nodes and links (Abstract).
Prior art Hogan (US 2010/0189014) discloses a system of distributing node configuration information to a plurality of nodes in an event is provided. The system includes a first node, a second node operatively connected to the first node, and an event manager operatively connected to the first node and the second node. The event manager transmits the node configuration information to the first node and the second node, and transmits an indication to the first node and the second node to initiate communication between the first node and the second node using the node configuration information (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113